FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            February 7, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court



EDMOND WALKER,

      Plaintiff - Appellant,
                                                              No. 16-1375
v.                                                (D.C. No. 1:15-CV-01915-RBJ-MEH)
                                                               (D. Colo.)
PETER CRUM, M.D.*; CAROL
RODGERS,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

       Plaintiff Edmond Walker sued Dr. Peter Crum under 42 U.S.C. § 1983, alleging a

violation of the Eighth Amendment while he was a pretrial detainee in the Denver County

Jail. His claim is that after he suffered a hip injury, he was subjected to unnecessary pain



  The district-court caption spells the doctor’s last name as “Crumb.” But his brief
on appeal consistently spells the name without a “b.” We have corrected the caption
here.

   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
because of Dr. Crum’s deliberate indifference in providing him medical care. See

Farmer v. Brennan, 511 U.S. 825 (1994).

       The United States District Court for the District of Colorado granted summary

judgment to Dr. Crum. The court’s opinion thoroughly reviews the facts and the law.

We see nothing to add. On appeal, Plaintiff does not point to any factual errors in that

opinion and his “legal” argument is too brief and conclusory to be helpful.

       We AFFIRM the judgment below. Mr. Walker’s motion to proceed in forma

pauperis is DENIED.

                                          Entered for the Court


                                          Harris L Hartz
                                          Circuit Judge




                                             2